Per Curiam :
.Assuming that an account is alleged in the complaint within the. meaning of section 531 of the' Code of Civil Procedure, the copy attached to the complaint was a. sufficient compliance with the requirement of that section. The verification- was also sufficient, inasmuch as the account was expressly made a part, of the complaint, which was duly verified. '
F© further -bill of particulars is necessary, or would be appropriate. There is ho allegation or proof that the defendants’ officers or agents are ignorant of what the plaintiff will attempt to prove as to the quantities of beer-sold, the dates of. the deliveries or the prices charged.
The motion was properly denied, and the order of the Special Term should be affirmed.
All concurred.
' Order affirmed, with ten dollars costs and disbursements.